DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6, 9-15 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per claim 1, the cited prior art does not seem to teach the claimed limitations, in particular, wherein shapes of the right visual window and the left visual window are adjusted in response to that the interpupillary distance value exceeds a threshold value, the right visual window and the left visual window are reshaped from circular windows or squircle windows into oval windows or round rectangular windows in response to that the interpupillary distance value exceeds the threshold value.

As per claim 13, the cited prior art does not seem to teach the claimed limitations, in particular, adjustin shapes of the right visual window and the left visual window in response to that the interpupillary distance value exceeds a threshold value, the right visual window and the left visual window are reshaped from circular windows or squircle windows into oval windows or round rectangular windows in response to that the interpupillary distance value exceeds the threshold value.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694